Appellate Case: 21-2119     Document: 010110788083       Date Filed: 12/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        December 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  GWENDOLEN DELOPEZ,

        Plaintiff - Appellant,

  v.                                                           No. 21-2119
                                                   (D.C. No. 1:19-CV-00735-JCH-KK)
  BERNALILLO PUBLIC SCHOOLS;                                    (D.N.M.)
  DEMETRIA NAVARRETTE; KEITH
  COWAN; TAMIE PARGAS; ERIC
  JAMES,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BRISCOE, and PHILLIPS, Circuit Judges.
                  _________________________________

       Appellant Gwendolen Delopez appeals the district court’s order granting

 summary judgment. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm in part

 and reverse in part.

                                    BACKGROUND

       Delopez worked as an art teacher for Bernalillo Public School (“BPS”)

 System. From 2008 to 2018, she worked at Carroll Elementary School, within BPS.

 During the 2017–2018 school year. Delopez claims that she was bullied by Carroll


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-2119    Document: 010110788083        Date Filed: 12/22/2022      Page: 2



 Elementary staff and administrators, particularly Principal Demetria Navarrette.

 Delopez now claims age discrimination in violation of the Age Discrimination in

 Employment Act (“ADEA”) and the New Mexico Human Rights Act (“NMHRA”).

       Delopez claims that Navarrette’s age-discriminatory animus created an

 environment in which it was acceptable to make fun of and exclude her. Delopez

 alleges that at the beginning of the 2017–2018 school year, Navarrette made faces

 behind Delopez’s back to the secretary, excluded Delopez during team-building

 exercises, allowed other employees to exclude her from their cliques, and made snide

 remarks to Delopez in front of other Carroll Elementary staff.

       About ten days into the school year, Delopez left Carroll Elementary to pick

 up student artwork displayed at a nearby elementary school. She notified front-desk

 staff that she was leaving and signed out, but rather than wait in a line of other people

 waiting to speak with Navarrette, Delopez left without informing Navarrette that she

 was leaving. Navarrette gave Delopez a verbal warning for not notifying her directly

 before leaving school grounds. Delopez argued that other teachers had left the school

 without express permission and those teachers did not receive a verbal warning.

       The issues extended into Delopez’s classroom. On December 11, 2017,

 Delopez peeled a scab off a second-grade student in art class. The wound bled

 profusely. Delopez applied two band-aids and sent the student to the nurse’s office.

 Delopez says that she accidentally mistook the scab for dried-on glitter glue.

       Several days later, Navarrette sent Delopez a formal letter of reprimand for

 four separate events: (1) addressing an educational assistant in a harsh tone and

                                            2
Appellate Case: 21-2119    Document: 010110788083        Date Filed: 12/22/2022     Page: 3



 saying, “I’m talking to you”; (2) using a confrontational tone and body language with

 a BPS employee; (3) being rude on the phone to a different BPS employee when

 requesting information; and (4) peeling the scab off the student.1 The letter warned

 Delopez that further action could result in termination of her contract.

       Delopez signed the formal letter of reprimand but submitted a rebuttal letter

 about a week later. There, Delopez denied having used a confrontational tone with

 the educational assistant and asserted that she had spoken to her in a “calm, matter-

 of-fact voice.” Suppl. App. at 96. Delopez attributed the complaint against her to

 misunderstandings, language barriers, and responding to rude tones directed at her

 first. She reiterated her position that the scab incident was an accident and noted that

 she immediately apologized to the student and obtained medical attention.

       On March 23, 2018, Delopez received her end-of-year teaching evaluation

 from Navarrette, which was significantly lower than in past years. Delopez received

 only average scores in several categories, including (1) establishing a culture for

 learning; (2) managing classroom procedures; (3) participating in a professional

 community; and (4) growing and developing professionally. Navarrette specifically

 identified Delopez’s lack of professionalism with colleagues and administrators as an

 area needing improvement. But the review was not wholly negative. Navarrette

 commended Delopez for her knowledge and use of resources as an art teacher. Even

 so, this was the lowest-rated evaluation Delopez had received in the past three years.


       1
        The letter originally referred to “three issues” but listed four bullet points. On
 January 18, 2019, this letter was amended to properly list four issues.
                                            3
Appellate Case: 21-2119    Document: 010110788083        Date Filed: 12/22/2022    Page: 4



       On April 16, 2018, BPS Superintendent Keith Cowan sent an appointment

 memorandum to Delopez, approving her teaching contract with BPS for the

 upcoming 2018–2019 school year. He did so despite the letter of reprimand, her

 conflicts with Navarrette, and her lower scores on the annual evaluation. Delopez

 signed and accepted the 2018–2019 teaching contract.

       On April 27, 2018, Delopez submitted a union grievance over the teaching

 evaluation. She denied committing any unprofessional behavior and instead asserted

 that her Carroll Elementary colleagues had acted unprofessionally. She attributed her

 lower annual evaluation scores to their being based on literacy standards inapplicable

 to art classes. She claimed that Navarrette had arbitrarily assigned grades for certain

 categories of the evaluation without giving a valid reason. For instance, Delopez

 complained of a low score for “Demonstrating Flexibility” that gave no basis for the

 score. (Navarrette provided some reasoning for lower scores in other categories.)

 Delopez also asked for more professional-development opportunities.

       Though grievances are reserved for disputes arising from the union’s

 Collective Bargaining Agreement, Eric James, the BPS Human Resources Director,

 still held a meeting with Navarrette and Delopez to resolve the disagreement.

 Navarrette did not modify Delopez’s scores but agreed to give Delopez more

 opportunities for professional development in the upcoming school year. Navarrette

 stated that she looked forward to working with Delopez in the next year.

       But on May 7, 2018, Delopez had further issues while teaching her first-grade

 art class. A male autistic student began running around erratically and hiding under

                                            4
Appellate Case: 21-2119    Document: 010110788083        Date Filed: 12/22/2022    Page: 5



 tables. Unprovoked, he “stabbed” another student with a pencil. Suppl. App. at 32.

 Fortunately, no students were injured. Delopez called the special-education teacher

 and the full-time first-grade teacher for help, but both were busy and unable to assist.

 While Delopez was on the phone with those two teachers, a female student from the

 class went under the desk, sat behind the male student, and held him from behind.

 The male student was subdued and appeared to be calm and content in this position.

 Concerned he would begin acting up again, Delopez instructed the female student to

 hold the male student’s torso while Delopez held his legs so they could carry him

 down the hall to the special-education classroom. During the transport, the remaining

 students were left alone in the classroom for about forty-five seconds.

       The male student originally resisted Delopez’s efforts by kicking when she

 grabbed his legs, but after she told him to stop, he calmed down and did not resist.

 She maintained that she did not forcefully restrain him and that she was trying to

 keep the rest of the students safe because she was concerned the male student would

 again misbehave. Delopez insisted that she made the best choice given the situation.

       Because she felt the office assistants were not helpful or polite to her when she

 had reached out in the past, Delopez did not call the main office during this incident.

 She also did not use her walkie-talkie to radio for help from other faculty. Her only

 attempts to control the student’s behavior were telling him to stop and making two

 phone calls for help. No educational assistants were available to help in the

 classroom because of a substitute-teacher shortage.



                                            5
Appellate Case: 21-2119     Document: 010110788083       Date Filed: 12/22/2022    Page: 6



        BPS’s Crisis Prevention Intervention (“CPI”) training dictates that Delopez

 should have taken all the students into the hall, left the problem-causing student in

 the classroom, and then called for assistance from another teacher. BPS had only one

 designated CPI-certified teacher, and Delopez had never received nor requested CPI

 training. Though Delopez had received an individualized education plan for the male

 autistic student, she had not read it.

        The next day, BPS placed Delopez on paid leave while it investigated the

 incident. Two days later, Navarrette issued a formal letter of reprimand stating that

 Delopez had exhibited egregious, unprofessional conduct by carrying the student out

 of the classroom. BPS claimed Delopez had endangered the male student, the female

 student, and the remaining students in the classroom. The letter asserted that Delopez

 had violated New Mexico law and Bernalillo School Board policy provisions that

 regulated physical restraint in public schools. BPS Human Resources Director James

 gave Delopez a copy of this letter, but Delopez refused to sign it.

        After that, school officials—Navarrette, Superintendent Cowan, and James and

 BPS Human Resources Director Tamie Pargas—met with Delopez to discuss further

 administrative action.2 At the meeting, James noted that the male student had not

 endangered the other students after he calmed down and stopped wielding a pencil as

 a weapon. Delopez maintained that “[the female student] was restraining him, and a


        2
         Two meetings occurred on May 10, 2018: (1) a predetermination due-process
 meeting at 10:00 a.m. and (2) a final meeting at 2:00 p.m. in which Delopez’s union
 representative was present. All discussion of the meeting here refers to the recorded
 meeting at 2:00 p.m.
                                            6
Appellate Case: 21-2119    Document: 010110788083         Date Filed: 12/22/2022    Page: 7



 student is not supposed to restrain another kid.” Suppl. App. at 35. And she said that

 she had feared that if the female student released him from the restraint, “he [was]

 going to start this erratic behavior again.” Id. She believed that her students’ parents

 “would have approved of [Delopez] getting him out [of the classroom] instead of

 letting him [act up] again.” Id. Delopez asserted that this formal reprimand did not

 relate to her conduct but was actually retaliation for the grievance she had filed on

 April 27.

       James stated that BPS had sufficient cause to terminate Delopez’s contract

 immediately and to file a complaint with the New Mexico Public Education

 Department (“PED”). But James pushed Delopez to voluntarily resign. As an

 incentive, James promised that the most recent letter of reprimand would not go in

 her file. He told Delopez that voluntarily resigning would enable her to reapply for

 other BPS positions, to renew her teaching license, and to receive pay for the rest of

 her contract. As another incentive, James also promised that the BPS administration

 would not take any action against Delopez’s teaching license. James required

 Delopez to accept or decline those terms right then, without any additional time to

 consider her choices.

       Delopez stated her belief that she was being discriminated against and was

 being pressured to resign.3 But succumbing to the pressure, Delopez signed a




       3
         Delopez did not articulate a specific motive, such as age, for the
 discrimination.
                                             7
Appellate Case: 21-2119      Document: 010110788083        Date Filed: 12/22/2022      Page: 8



 handwritten resignation letter. At the time of her resignation, Delopez was aged fifty-

 five years, and she was later replaced by an art teacher aged twenty-nine years.

          About one month later, despite James’s promises to the contrary, Pargas and

 Cowan reported the May incident to the PED. In turn, the PED case agent referred

 the case to the prosecution unit. Ultimately, the prosecution unit took “no action” and

 declined to prosecute Delopez. Suppl. App. at 126. Beyond this, the prosecution unit

 made no additional factual determinations.

          In June 2018, Delopez timely filed an Equal Employment Opportunity

 Commission complaint for discrimination. After obtaining a right-to-sue letter, she

 brought this lawsuit against BPS, Navarrette, Cowan, Pargas, and James in the

 District of New Mexico, bringing ten claims relating to Defendants’ allegedly

 discriminatory conduct. The district court dismissed all claims on summary

 judgment. Delopez v. Bernalillo Pub. Schs., 558 F. Supp. 3d 1129, 1156 (D.N.M.

 2021).

          Delopez appeals that decision on five of the ten counts. Specifically, she

 appeals the grant of summary judgment against her following claims: (1) the

 constructive-discharge claim under the ADEA; (2) the constructive-discharge claim

 under the NMHRA; (3) the age-discrimination claim under the ADEA; (4) the age-

 discrimination claim under the NMHRA; and (5) the breach-of-contract claim under




                                              8
Appellate Case: 21-2119     Document: 010110788083        Date Filed: 12/22/2022     Page: 9



 New Mexico law.4 Delopez contends that the district court did not make all

 reasonable factual inferences in her favor and erred in finding that she did not

 establish pretext on her age-discrimination claims. Delopez also argues that the

 district court erred in ruling that she did not raise a genuine issue of material fact on

 her constructive-discharge claims. Finally, Delopez claims that the district court

 improperly dismissed her breach-of-contract claim for failure to exhaust state

 administrative remedies.

                                      DISCUSSION

 I.    Standard of Review

       We review de novo a grant of summary judgment under the same standard as

 applies in the district court. Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 994

 (10th Cir. 2019). We draw all reasonable inferences and resolve all factual disputes

 for the nonmoving party. Litzsinger v. Adams Cnty. Coroner’s Off., 25 F.4th 1280,

 1287 (10th Cir. 2022) (internal citation omitted). A court must grant summary

 judgment “if the movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).




       4
          In Delopez’s opening brief, she asks us to reverse the grant of summary
 judgment against five of her claims, those being claims I, IV, VII, VIII, and X. But in
 her reply brief, Delopez seems to enlarge her argument to include claims II and V,
 which are retaliation claims under the ADEA and NMHRA. Delopez specifically
 stated in her opening brief that she was not pursuing retaliation claims on appeal.
 This Court may not address arguments raised for the first time on appeal in a reply
 brief. United States v. Leffler, 942 F.3d 1192, 1197 (10th Cir. 2019). Delopez has
 waived any arguments on Counts II and V.
                                             9
Appellate Case: 21-2119     Document: 010110788083        Date Filed: 12/22/2022    Page: 10



  II.   Summary Judgment on the Discrimination Claims

        A.     Age-Discrimination Claims Under the ADEA and NMHRA

        “[T]o succeed on a claim of age discrimination [under the ADEA], a plaintiff

  must prove by a preponderance of the evidence that her employer would not have

  taken the challenged action but for the plaintiff’s age.” Jones v. Okla. City Pub.

  Schs., 617 F.3d 1273, 1277 (10th Cir. 2010) (internal citation omitted). Absent direct

  evidence of age discrimination, we apply the McDonnell Douglas three-step burden-

  shifting test. Frappied v. Affinity Gaming Black Hawk, LLC, 966 F.3d 1038, 1056

  (10th Cir. 2020) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04

  (1973)). First, a plaintiff must make a prima facie case of age discrimination by

  showing that she was: (1) over forty years old; (2) otherwise performing satisfactory

  work; (3) terminated or constructively discharged from employment; and (4) replaced

  by a younger person. Id. The burden on this step is “not onerous.” Plotke v. White,

  405 F.3d 1092, 1099 (10th Cir. 2005) (internal citation omitted); Fischer v.

  Forestwood Co., Inc., 525 F.3d 972, 979 (10th Cir. 2008) (holding that proof of

  actual or constructive discharge will satisfy the prima facie case). Once a plaintiff

  does so, the burden shifts to the employer to show a “legitimate, ‘nondiscriminatory

  reason’ for its ‘adverse employment action.’” Plotke, 405 F.3d at 1099 (quoting Wells

  v. Colo. Dep’t of Transp., 325 F.3d 1205, 1212 (10th Cir. 2003)). If the employer can

  provide that reason, the burden shifts back to the plaintiff to show the employer’s

  given reason is pretext for discrimination. Id.



                                             10
Appellate Case: 21-2119     Document: 010110788083        Date Filed: 12/22/2022     Page: 11



        For an age-discrimination claim under the NMHRA, New Mexico courts use

  the McDonnell Douglas test as a guide. Smith v. FDC Corp., 787 P.2d 433, 436–37

  (N.M. 1990). Courts analyzing age-discrimination claims under the NMHRA are not

  bound by the exact constraints of the federal test. Id. Because Delopez provides no

  separate arguments under the NMHRA, however, we analyze both the ADEA and the

  NMHRA age-discrimination claims under the McDonnell Douglas test.

        We assume, without deciding, that the district court correctly found that

  Delopez had shown a prima facie case of age discrimination and that Defendants had

  offered a legitimate, nondiscriminatory reason for the adverse employment action.

  Hiatt v. Colo. Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017); Johnson v. Weld

  County, 594 F.3d 1202, 1211 (10th Cir. 2010). That leaves us needing to determine

  whether Delopez has raised a genuine issue of material fact that Defendants’

  proffered legitimate reason is a pretext for discrimination. Plotke, 405 F.3d at 1099.

        For Delopez to show pretext under the ADEA, she “must show that age was a

  determinative factor in the defendant’s employment decision, or show that the

  defendant’s explanation for its action was merely pretext.” Cone v. Longmont United

  Hosp. Ass’n, 14 F.3d 526, 529 (10th Cir. 1994) (internal citation omitted). Delopez

  must demonstrate that “there is enough inconsistency or implausibility in [her]

  employer’s stated explanation for the firing that a reasonable trier of fact could find it

  unworthy of belief.” Roberts v. Int’l Bus. Machs. Corp., 733 F.3d 1306, 1309 (10th

  Cir. 2013) (internal citation omitted).



                                             11
Appellate Case: 21-2119     Document: 010110788083        Date Filed: 12/22/2022      Page: 12



        At bottom, Delopez has not provided evidence that Defendants were motivated

  by an age-discriminatory animus. Delopez was fifty-five years old when she resigned

  from BPS. But when she began working for BPS in 2008, she was already over forty

  years old. Delopez does not assert that any younger, similarly situated employees

  were treated differently from her. In fact, thirty-seven out of fifty-two Carroll

  Elementary staff members were over forty years old, and the average age of Carroll

  staff was forty-six years old. The record lacks any evidence that Defendants were

  motivated to remove Delopez because of her age. Cone, 14 F.3d at 531–32 (restating

  that a plaintiff must “show some correlation” between the alleged discrimination and

  her age); Cates v. Regents of N.M. Inst. of Mining & Tech., 954 P.2d 65, 72 (N.M.

  1998) (“[The plaintiff] did not produce evidence, circumstantial or direct, that a

  factfinder might reasonably use to conclude that [defendants] intended to

  discriminate.”).

        We see no genuine dispute about whether Defendants’ actions were motivated

  by Delopez’s age, as opposed to the episode in which she and a young female student

  carried the male autistic student from her classroom. Even if Delopez’s actions were

  in fact defensible and necessary, that would not establish that Defendants’ reasons for

  terminating her were pretextual. Riggs v. Airtran, 497 F.3d 1108, 1119 (10th Cir.

  2007). Even after the lower performance evaluation, the numerous conflicts between

  Delopez and other staff, the scab incident, and the formal letter of reprimand, BPS

  still extended an offer to renew her contract for the next year. These circumstances

  do not support the notion that BPS was looking for a pretextual reason to fire

                                             12
Appellate Case: 21-2119    Document: 010110788083         Date Filed: 12/22/2022    Page: 13



  Delopez for her age. Instead, it suggests that BPS viewed Delopez as an acceptable

  teacher until she acted in a way that the administration could not ignore or justify.

        We will not second-guess BPS’s decision to terminate Delopez, originally

  made by those in the best position to evaluate the circumstances. Riggs, 497 F.3d at

  1119. Defendants have consistently defended their actions as a response to the

  incident with the male student and we see no evidence of an age-based motivation.

  We affirm the district court’s grant of summary judgment on Delopez’s ADEA and

  NMHRA age-discrimination claims.

        B.     Constructive-Discharge Claims Under the ADEA and the NMHRA

        The test for determining whether an employee was constructively discharged is

  the same under both Tenth Circuit and New Mexico law.5 See Gormley v. Coca-Cola

  Enters., 109 P.3d 280, 282 (N.M. 2005). Constructive discharge turns on whether the

  employer made working conditions intolerable by its illegal discriminatory acts.

  Derr, 796 F.2d at 344.

        Delopez has failed to prove any discriminatory act. As previously stated,

  Delopez has not produced evidence that age discrimination motivated Defendants’

  actions. Constructive discharge is intertwined with the employer’s discriminatory




        5
          The full test for constructive discharge under the ADEA is whether the
  employer made working conditions so intolerable that a reasonable person would feel
  she has no choice but to resign. Derr v. Gulf Oil Corp., 796 F.2d 340, 344 (10th Cir.
  1986); James v. Sears, Roebuck & Co., 21 F.3d 989, 992 (10th Cir. 1994) (citation
  omitted). Because Delopez did not show an age-discriminatory animus, we need not
  discuss this test further. See Derr, 796 F.2d at 344.
                                             13
Appellate Case: 21-2119     Document: 010110788083        Date Filed: 12/22/2022    Page: 14



  motivation, and without such a motivation, there is no cognizable claim of

  constructive discharge under the ADEA or the NMHRA. Hulsey v. Kmart, Inc.,

  43 F.3d 555, 558 (10th Cir. 1994). We affirm the district court’s grant of summary

  judgment to BPS on Delopez’s constructive-discharge claims.6

  III.   Breach of Contract

         The district court granted summary judgment to BPS on Delopez’s breach-of-

  contract claim on the statutory ground that she had failed to exhaust her

  administrative remedies. Delopez, 558 F. Supp. 3d at 1155. An employee terminated

  from a New Mexico public school must follow the administrative process after

  receiving notice of termination and request a hearing with the local school board.

  N.M. Stat. Ann. § 22-10A-24(C) (2022). If the employee does not follow this

  process, the employee cannot bring a lawsuit in court. § 22-10A-24(C), (E), (F)

  (detailing the administrative-hearing process when an employee has been

  terminated); § 22-10A-25(A), (P) (explaining that the remedy to contest the

  administrative hearing result is binding arbitration and a court may review only the

  arbitration decision if it was obtained by corruption, fraud, deception, or collusion).

  On appeal, Delopez argues that the statute did not impose any requirement to exhaust

  administrative remedies, because she never received written notice of termination—a

  statutory requirement to trigger the administrative process.



         6
         Because we affirm the district court’s primary holding on the ADEA and
  NMHRA claims, we do not reach the alternative grounds for affirmance raised by
  Defendants.
                                             14
Appellate Case: 21-2119     Document: 010110788083        Date Filed: 12/22/2022     Page: 15



        In dismissing Delopez’s contract claim for failing to exhaust administrative

  remedies, the district court relied heavily on Sanchez v. Board of Education,

  362 P.2d 979 (N.M. 1961). Delopez, 558 F. Supp. 3d 1129, 1153–54. For the purpose

  of the breach-of-contract analysis, the district court first assumed that Delopez had

  proved de facto termination through her forced resignation. Id. at 1154 (“The Court

  will again assume without deciding that Plaintiff brought forward enough evidence

  from which a reasonable jury could conclude that she involuntarily resigned, and that

  her employment was, de facto, terminated.”). The court next assumed, without

  deciding, that her resignation qualified as a constructive termination. Id. (“Plaintiff

  argues that when she resigned on May 10, 2018, she did so under pressure such that it

  was involuntary and constituted a constructive termination. Assuming that is the

  case, then Plaintiff had notice as of May 10, 2018, of her constructive termination.”).

        The district court determined that, because Delopez was de facto terminated,

  she was required to submit a written request for a hearing in front of the local school

  board to challenge her termination. Id. at 1154–55 (citing § 22-10A-24). Though the

  district court recognized that BPS did not provide Delopez a written notice of

  termination, it reasoned that this constructive termination was a satisfactory

  equivalent, putting Delopez on notice of her need to comply with the statutory

  administrative-appeal process. Id. at 1154. Delopez argues on appeal that the statute

  requires express written notice of termination to trigger the administrative-appeal

  process.



                                             15
Appellate Case: 21-2119    Document: 010110788083        Date Filed: 12/22/2022       Page: 16



        In Sanchez, the teacher was terminated—he did not resign. 362 P.2d at 441. So

  the school district provided him the necessary notice that triggered the administrative

  process.7 Id. at 983; see also Alarcon v. Albuquerque Pub. Sch. Bd. of Educ.,

  413 P.3d 507, 516 (N.M. Ct. App. 2017) (“The mandatory obligation given to

  superintendents and school boards on the procedure to follow before a certified

  school employee can be discharged could not be more clearly stated.”).

        The governing statute reads as follows:

        [A] licensed school employee who has been employed by a school
        district . . . for more than two consecutive years . . . and who receives a
        notice of termination pursuant to either § 22-10A-22 NMSA 1978 or this
        section may request an opportunity to make a statement to the local school
        board or governing authority on the decision to terminate the employee
        or assistant by submitting a written request to the local superintendent or
        state agency administrator within five working days from the date written
        notice of termination is served upon the employee or assistant.

  § 22-10A-24(C) (emphasis added). Under the plain language of this statute, written

  notice of termination is required. Defendants did not provide written notice of

  termination, so nothing activated the administrative-exhaustion requirements.

        Nor did the court explain how the statutory administrative-exhaustion

  requirements would apply without Delopez’s having received a written notice of

  termination. The statutory remedies do not apply to someone who resigns, even if

  that resignation is under pressure.



        7
          Sanchez “was formally advised that his contract was not renewed and that he
  was recommended to be placed on retirement status.” Sanchez, 362 P.2d at 980. The
  court held this formal advisement was sufficient and did not discuss whether it was
  written or verbal.
                                            16
Appellate Case: 21-2119     Document: 010110788083       Date Filed: 12/22/2022     Page: 17



        In asserting her breach-of-contract claim, Delopez alleges BPS breached her

  2017-2018 teaching contract by constructively discharging her without “just cause”

  under the statute. § 22-10A-24(D). For BPS to terminate Delopez’s teaching contract

  for the 2017-2018 school year, BPS must have had “just cause.” Id. Just cause is any

  “reason that is rationally related to a school employee’s competence or turpitude or

  the proper performance of the school employee’s duties and that is not in violation of

  the school employee’s civil or constitutional rights.” § 22-10A-2(I). Delopez claims

  that BPS never had just cause to “constructively terminate or discharge” her from

  employment. App. at 29.

        “The doctrine of constructive discharge is most often employed in the context

  of claims of workplace harassment.” Douglas v. Orkin Exterminating Co., Inc.,

  215 F.3d 1336, 2000 WL 667982, at *4 (10th Cir. 2000) (unpublished table decision).

  But the New Mexico Supreme Court has recognized that an employee may rely on

  constructive discharge “to recast a resignation as a de facto firing.” Gormley,

  109 P.3d at 282 (internal citation omitted). The employee may independently prove

  breach of contract by using constructive discharge to establish the wrongful

  termination. Id. In Romero v. Gurule-Giron, the New Mexico Court of Appeals ruled

  that a plaintiff may sustain a claim for breach of employment contract if the plaintiff

  can show the alleged constructive-discharge action “was equivalent to termination or

  suspension.” No. A-1-CA-38376, 2022 WL 2665942, at *11 (N.M. Ct. App. Jul. 11,

  2022) (unpublished) (internal citation omitted). And the court has recognized that



                                            17
Appellate Case: 21-2119    Document: 010110788083       Date Filed: 12/22/2022   Page: 18



  “overt pressure to resign” may constitute constructive discharge. Gormley, 109 P.3d

  at 283 (citing Douglas, 2000 WL 667982, at *4).

        Delopez may pursue a breach-of-contract claim based on her allegation that

  Defendants constructively discharged her without just cause. The district court erred

  by granting summary judgment for Delopez’s failure to exhaust administrative

  remedies. Delopez didn’t have to exhaust those remedies without the proper notice,

  and the administrative-exhaustion requirements of § 22-10A-24 do not apply to an

  employee that resigns. We reverse the district court’s grant of summary judgment to

  BPS on this claim and remand for further proceedings.

                                    CONCLUSION

        We affirm the district court’s order granting summary judgment to Defendants

  on Delopez’s ADEA and NMHRA age-discrimination and constructive-discharge

  claims. We reverse the district court’s order granting summary judgment on

  Delopez’s state-law breach-of-contract claim and remand for further proceedings.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge




                                            18